id office uilc cca_2010032614491121 ---------------- number release date from ---------------------- sent friday date pm to --------------------------------------------- cc ------------------------------------------------------------------------ subject informal chief_counsel_advice you have requested our guidance regarding practitioner inquiries as to whether a trustee is required to take an income distribution_deduction under sec_661 of the internal_revenue_code these inquiries were based on an assumption that if the trustee chooses not to take the deduction the result would be to shift the tax_liability for distributions made to beneficiaries to the trust our response is that the amount potentially reportable in the gross_income of the beneficiary under sec_662 is unchanged by the amount of the allowable distribution_deduction under sec_661 even if the fiduciary chooses not to claim the sec_661 deduction on the form_1041 u s income_tax return for estates and trusts any distribution to a beneficiary described in sec_661 that is properly paid credited or required to be distributed is considered a distribution of the trust or estate's current income to the extent of that trust or estate's distributable_net_income dni as described in sec_643 that is allocable to such beneficiary in the taxable_year therefore the effect of a trustee not claiming the distribution_deduction would be to subject the same income to taxation at both the trust and beneficiary levels not to shift the incidence of taxation the legislative_history surrounding the enactment of sec_662 states that the effect of limiting the taxation of a beneficiary to his proportionate share of the dni serves to avoid to the necessity for tracing of income the house report states that i nstead of determining whether a particular distribution represents amounts of current or accumulated trust income this revision broadly speaking provides that any distribution is considered a distribution of the trust or estate's current income to the extent of its taxable_income for the year committee on ways and means report on h_r pincite please contact us with any additional questions
